Name: Commission Regulation (EEC) No 3237/90 of 8 November 1990 amending Regulation (EEC) No 3152/85 laying down detailed rules for the application of Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/ 18 Official Journal of the European Communities 9 . 11 . 90 COMMISSION REGULATION (EEC) No 3237/90 of 8 November 1990 amending Regulation (EEC) No 3152/85 laying down detailed rules for the application of Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 The following Article 3b is inserted in Regulation (EEC) No 3152/85 : / THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 3 (3) and Article 12 thereof, Whereas Article 3 (3) of Regulation (EEC) No 1676/85 provides that a specific conversion rate may be deter ­ mined for conversion into a Member State's national currency of amounts expressed in the national currency of a non-member country ; whereas, in order to guarantee a uniform approach in the Community and to simplify administrative management, it should be specified that in principle the rates determined by Commission Regulation (EEC) No 1766/85 of 27 June 1985 on the rates of exchange to be used in the determination of customs value (3) are to be used for the conversion of the above ­ mentioned amounts ; 'Article 3b Without prejudice to the measures adopted pursuant to Article 3 (2) of Regulation (EEC) No 1676/85, the amounts expressed in the national currency of a non ­ member country shall be converted into a Member State's national currency using the conversion rate to be used in the determination of customs value.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (0 OJ No L 164, 24. 6. 1985, p . 1 . (2) OJ No L 201 , 31 . 7. 1990, p . 9 . 0 OJ No L 168, 28. 6. 1985, p . 21 .